Citation Nr: 0517633	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased evaluation for service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from July 1966 to February 
1970.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

During the course of the current appeal, the RO granted 
service connection for post-traumatic stress disorder (PTSD); 
that issue is thus not part of the current appeal.  The RO 
subsequently assigned a 50 percent rating for the PTSD.  

The issue #2 addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution with regard to the issue relating to hepatitis.

2.  Evidence and medical opinion reflect that hepatitis C was 
reasonably incurred in service. 



CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5103; 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  With regard 
only to the issue of hepatitis C, and primarily because of 
the action taken herein, the Board is satisfied that adequate 
development has taken place and there is a sound evidentiary 
basis for resolution of this issue at present without 
detriment to the due process rights of the veteran. 

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Service medical records are very limited.  However, other 
service documentation indicates that after being in Vietnam 
with the Marine Corps, the veteran was awarded the Purple 
Heart Medal, Marksman Badge (rifle) and Combat Action Ribbon.  
He had training as an AmTracC man and in the use of the .50 
caliber machine gun.  He officially arrived at DaNang AFB in 
June 1967 and left there a year later.  

His 201 file shows that he participated in 7th Fleet Actions 
in North and South Vietnam in the Spring of 1969; 
participated in Southeast Asia Operations (Vietnam) while a 
member of the Marine Detachment off the USS ORISKANY (CVA-34) 
and while a member of the Marine Detachment off the USS 
BONHOMME RICHARD (CVA-31) during which time his primary duty 
was as a ComCarDiv orderly.  He was also stationed and/or 
worked near Red and/or Monkey Mountains, and twice at Hoi An, 
south of DaNang.  He has indicated that in addition to 
receiving blast injury with shrapnel wounds to his body, his 
job was to give Medevac support and provided front-line 
infantry support which included transport of casualties.

His service entrance documentation reflects that he had two 
tattoos on his right forearm at entrance; during service, he 
had one or more tattoos removed and others added, as noted at 
separation.  

As noted in the adjudication of his PTSD claim, which has now 
been resolved, he alleged that he was exposed to bodily 
fluids throughout his tour of Vietnam as an orderly and in 
other temporary capacities.  He alleged, and his assertions 
were accepted in pertinent part with regard to the PTSD 
claim, that often, sometimes even when exhibiting open wounds 
himself, he was involved in transporting those with open 
injuries.  

And while his service records confirm that he was wounded in 
combat, it is not shown by the records (of which there are 
none) whether he did or did not receive one or more 
transfusions at that time.  It is entirely possible that he 
did.

Since service, the veteran has denied that he has had any 
transfusions, intravenous drug use, or promiscuous sexual 
encounters.  

In late 1999, the veteran was determined to have hepatitis C 
and a month or so later, was found to also have diabetes 
mellitus.  Statements are of record from private physicians 
who saw him then and soon thereafter.  The veteran had been 
diagnosed as having hepatitis C based on laboratory studies.  
He was also found to have modest liver dysfunction without 
tumors evidenced on ultrasound or MRI, although he had 
localized focus of fatty liver.  

He had told the physician that he had "no idea where he 
contracted hepatitis C except he was in the Viet Nam war, 
many episodes of transporting wounded soldiers out including 
times when he had open wounds himself.  He was badly injured 
once during the war and does not know whether he received 
transfusions.  He received a tattoo in 1967 (which he later 
clarified was while in service).  No IV drug use nor same sex 
encounters, no promiscuous sexual behavior".  

His wife, whom he married in 1970, was also found to have 
hepatitis C (type 1 B genotype) at about the same time that 
he was found to have it, about 30 years after his separation 
and their marriage.  

One physician reported that the veteran discovered that he 
had it after she was diagnosed; and another physician noted 
that they were neither sure who had it first.  

His wife has been described as a health care provider but it 
was unclear whether that is ongoing or merely in the past.  
He has recently clarified that she served in that capacity 
only briefly in 1970.  In any event, there is no specific 
history of her having been exposed to hepatitis C in her 
work.

SB. M.D., has provided evaluative test results for the 
veteran's care for hepatitis C.  His tests were positive for 
hepatitis C although negative for both hepatitis A and B; he 
has since been given immunizations for the latter.

Consultative reports are also in the file to Dr. B from AA, 
M.D., a hepatologist who is also associated with a liver 
transplant program, dated in August 2000.  Dr. A stated that 
the veteran had chronic hepatitis C virus infection with 
genotype 1-A associated with abnormally elevated liver 
enzymes.  In addition, MRI had shown fatty infiltration of 
the liver.  He was also diabetic.  Various treatment 
strategies were suggested and in addition to medications, the 
veteran was advised to keep his weight under control, not 
drink and watch his blood glucose.

In assessing the claim for service connection for hepatitis 
C, this case is not one with conclusive answers.  That does 
not mean, however, that equitable resolution cannot take 
place.  

On the one hand, the veteran has been a drinker, but no 
physician has attributed his hepatitis C (or liver 
dysfunction) to that cause, and he has only been cautioned 
not to drink now so as to keep the disorder under control.  

In fact, although many experts have addressed his care, no 
liver specialist has provided a definitive opinion as to the 
source of his hepatitis C other than to note his service 
history.  

And while his wife now has hepatitis C as well, it is 
entirely unclear as to who had it first, and/or even if she 
had it first, what precipitated it in her case.  In any 
event, there is no clear-cut sign of any post-service 
exposure to which the disorder might be attributed. 

On the other hand, there are a number of possible etiologies 
for his hepatitis C identified in the veteran's service 
period while in Vietnam, ranging from his tattoos to the 
exposure to blood products when transporting wounded during 
combat.  Most importantly, he was wounded, as reflected in 
his Purple Heart, absent records for that period entirely.  
And while it is unclear whether he did or did not receive a 
transfusions(s), that is a decided possibility.  

In any event, for a grant of service connection there must 
only be a balancing of the evidence so as to raise a doubt 
which must then be resolved in the veteran's favor.  
Accordingly although the evidence is not unequivocal, it is 
probably the best that is available.  Weighing all the 
evidence, the Board concludes that there is a valid basis for 
holding that the veteran's hepatitis C may well be the result 
of service, and accordingly, service connection is in order.

ORDER

Service connection is granted for hepatitis.  


REMAND

Service connection was granted for diabetes mellitus, Type 
II, due to herbicide exposure, with the assignment of a 20 
percent rating from July 2000.  A 40 percent rating was 
assigned from July 9, 2001; this was reduced by the RO 
effective January 1, 2004.  In explaining the reduction, the 
RO stated that the 40 percent had not been properly assigned 
in the first place, but had been based on an inaccurate 
conclusion that he required insulin.

Diagnostic Code (DC) 7913 provides that a maximum 100 percent 
evaluation is warranted for diabetes mellitus when it 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent evaluation 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  

A 20 percent evaluation is warranted for diabetes mellitus 
that requires insulin and a restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 10 percent 
evaluation is warranted for diabetes mellitus that is 
manageable by restricted diet only.  Note (1) further states 
that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Note (2) states that when 
diabetes mellitus has been conclusively diagnosed, do not 
request a glucose tolerance test solely for rating purposes.

However, there is no recent medical evaluation of record 
reflecting the exact nature of the veteran's current diabetes 
mellitus.  

And it is noted that now that service connection is in effect 
for hepatitis C as well, this may impact upon the nature of 
the ratings assigned for either or both disabilities.  

In that regard, it is unclear that the veteran knows what is 
required for a higher rating, or that he understands that he 
may provide evidence to that end.

Based on the evidence of record, and the regulations which 
mandate that all due process be ensured, the Board has no 
option but to remand the case for further development.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has been seen for his 
diabetes by any VA or private physician 
since 2000, these records should be 
obtained and added to the claims file.  
The RO should assist him in obtaining 
same.

2.  The veteran should then be examined 
by an appropriate specialist to determine 
the exact nature and extent of his 
current diabetes symptoms, the 
requirement for medications including 
insulin, and all other pertinent factors.  
Laboratory and other testing should be 
accomplished.  The claims file and all 
evidence should be made available to the 
examiner prior to the evaluation.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, the RO should issue a 
comprehensive SSOC, and the veteran and 
his representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


